Citation Nr: 1526845	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected pilonidal cyst of the right buttock with residual scar.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim for a disability rating in excess of 10 percent for service-connected pilonidal cyst of the right buttock with residual scar.  


FINDING OF FACT

The Veteran's service-connected right buttock cyst with scar manifests in occasional recurrent pain, swelling, and drainage, but the cyst has not been shown to affect an area of at least six square inches and the single right buttock scar has not been shown to have frequent loss of coverage of the overlying skin.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected pilonidal cyst of the right buttock with scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7801 - 7805, 7819 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With respect to the Veteran's increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the Veteran's claim for an increased evaluation, a predecisional letter, sent December 2011, stated that the Veteran must provide, or ask VA to obtain, evidence of worsening, explained how a disability rating would be determined by applying relevant Diagnostic Codes, and provided examples of the types of medical and lay evidence the Veteran must submit.  Thus, VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

The duty to assist has also been satisfied with regard to the claim.  All available relevant evidence pertinent to the issue decided below is in the claims file, including the Veteran's VA treatment records and the Veteran's lay statements in support of his claim.  The Veteran also was given the opportunity to request  a hearing before the Board where he could present evidence and argument, but did not avail himself of that option.  He has had the opportunity to present evidence and argument in support of his claim, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested. 

Additionally, the Veteran has been afforded VA examination in connection with his claim for an increased evaluation.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran attended a VA examination for scars/disfigurement in December 2011.  The examiner interviewed and examined the Veteran, and provided the medical information necessary to address the rating criteria at issue and commented on the functional effects of the Veteran's right buttock symptoms.  The December 2011 VA examination is therefore found to be adequate for rating purposes.  

Further, following statements from the Veteran indicating symptoms beyond those which he described at the December 2011 examination, the Veteran was scheduled for additional VA examination to assess the severity and manifestations of his pilonidal cyst of the right buttock with scar in December 2013.  A printout from the Milwaukee VA Medical Center (VAMC) documents that the Veteran was a "no show" for his December 3, 2013 and December 9, 2013 compensation and pension (C&P) examinations.  A December 11, 2013 email, that has been associated with the file, indicates that the Veteran was contacted by telephone when he did not report to the examination on December 3, and was rescheduled during the phone call for December 9, but then, again, did not report for the examination.  The Veteran has not provided any explanation or good cause for his failure to report to these examinations.  In light of the Veteran's failure to cooperate with VA's attempts to generate evidence through the provision of a contemporaneous examination, no further attempts to reschedule need be taken, and the Board will decide the claim based on the evidence of record.  See 38 C.F.R. § 3.655.  The duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by attending the scheduled VA examination, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, although the Veteran did not report for the December 2013 VA examinations, the record reflects that he was afforded the opportunity to do so.

The Board is aware of the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case that concerned the evaluation of a service-connected disorder that fluctuated in its degree of disability, that is, a skin disorder that had "active and inactive stages" or was subject to remission and recurrence.  See Ardison v. Brown, 6 Vet. App. at 408 ; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed"). But see Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  The December 2011 VA examination was not conducted at a time when the Veteran's right buttock cyst/abscess had recurred, i.e. was in an "active stage."  However, as the Veteran did not report to the subsequently scheduled December 2013 examinations, of which he had notice, at minimum via telephone, the present claim is to be decided based on the evidence of record, and further development, including for a VA examination of the right buttock cyst/abscess during an "active stage" of disability, is not warranted.

The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Pilonidal Cyst of the Right Buttock with Scar

The Veteran seeks a rating in excess of 10 percent for his service-connected right buttock cyst with scar.

The criteria for evaluating scars were amended effective October 23, 2008, and the amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2014).  As the Veteran's claim for an increased evaluation was filed subsequent to this date, only the new criteria are for application.

Initially, it should be noted that "pilonidal cyst" is not a disability specifically listed under the Schedule for Rating Disabilities, 38 C.F.R., Part 4.  The Veteran's pilonidal cyst, right buttock with residual scar is current evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804, for unstable or painful scar(s).

When a disability is encountered that is not listed in the rating schedule, it is permissible to rate it under a closely related disease or injury in which the functions affected, the anatomical location and the symptomatology are closely analogous to the condition actually suffered from.  38 C.F.R. § 4.20.  Since there are no Diagnostic Codes for rating a "pilonidal cyst," the disability must be rated by analogy under the diagnostic codes which address skin disabilities.  The Board will consider the Veteran's claim for an increased disability rating under all appropriate Diagnostic Codes.

The Veteran's service-connected pilonidal cyst may be rated, by analogy, under 38 C.F.R. § 4.118 Diagnostic Code 7819-7804.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  In this case, for the purposes of applying the rating schedule, recurrent pilonidal cyst is analogous to a benign skin neoplasm, which is rated pursuant to Diagnostic Code 7819.  See 38 C.F.R. § 4.20.  Under Diagnostic Code 7819, benign skin neoplasms should be rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  See 38 C.F.R. § 4.118.

Diagnostic Code 7800, for scars and/or disfigurement of the head, face, and neck, is not applicable to this claim, as the Veteran's service-connected pilonidal cyst and scar are located on his right buttock, and not his head, face or neck.

Diagnostic Code 7801 provides that scars not of the head, face or neck that are deep and nonlinear warrant a 10 percent rating when they cover an area or areas of at least 6 square inches (or 39 sq. cm.) but less than 12 sq. in. (77 sq. cm.). A 20 percent rating is warranted if the deep and nonlinear scar covers an area or areas of at least 12 sq. in. (77 sq. cm.) but less than 72 sq. in. (465 sq. cm.).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  

Diagnostic Code 7802 provides that a maximum 10 percent rating is warranted for a scar not of the head, face, or neck that is superficial and nonlinear and exceeds an area of 144 sq. in. (929 sq. cm.) or greater.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7803, which pertained to superficial, unstable scars was eliminated as part of the revision of the criteria for rating scars that became effective October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , Diagnostic Codes 7800-05).  As noted above, because the Veteran's claim was submitted after October 23, 2008, the revised criteria apply. 

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent rating, and three or four scars that are unstable or painful warrant a 20 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 , Diagnostic Code 7804. 

Diagnostic Code 7805 provides that any other scars, including linear scars, are to be rated based on any disabling effects and the appropriate diagnostic code for such effects. 38 C.F.R. § 4.118 , Diagnostic Code 7805.

The Veteran was provided with a VA examination in connection with his claim for an increased evaluation in December 2011.  The examiner noted that the Veteran had a scar on his right buttock from a perianal/perirectal abscess.  The examiner noted that the Veteran was last seen for a C&P examination in 2007, and the Veteran reported that since that time, he has "occasional" recurrent tenderness, swelling, and drainage of the right perirectal abscess surgical area, with the latest recurrence approximately one and a half weeks prior.  The Veteran stated that he uses Epsom salts to soak the area, which brings the abscess to a head, and then it spontaneously drains.  At the time of the examination, the Veteran denied pain to the site.  The examiner noted that a review of the medical records since 2007 revealed no evidence of the Veteran seeking additional care, either primary or emergent, for the condition.  On physical examination of the Veteran's posterior trunk, the examiner noted a linear right perianal scar with a length of 2.5 centimeters.  The examiner wrote that the Veteran's scars of the trunk were not painful, were not unstable with frequent loss of skin covering, were not both painful and unstable, and were not due to burns.  The examiner also wrote that the scars do no result in limitation of function and do not impact the Veteran's ability to work.  In the remarks section, he wrote that the Veteran has no history of pilonidal cyst, nor evidence of prior pilonidal cyst surgery.  He stated that the corrected diagnosis is perirectal abscess.

In his August 2012 notice of disagreement, the Veteran stated that his cyst continues to return, and that when it does, he soaks the site in hot water and Epsom salt to get the cyst to come to a head and burst on its own.  He wrote that when the cyst recurs, it is very painful and causes problems with sitting and standing.  He concluded that he felt entitled to at least a 20 percent evaluation for his years of suffering and the fact that the recurrent cyst remained uncured.

On his January 2014 VA Form 9, the Veteran wrote that he was still having problems with the cyst continuing to resurface.  He described this as very painful, and stated that this results in a very hard time sitting for extended periods and a great deal of discomfort to his buttock and lower back.

VA treatment records spanning the entire length of the appeal period do not demonstrate that the Veteran sought treatment for a pilonidal cyst, perirectal abscess, or any other painful right buttock skin condition from November 2010 to present.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected pilonidal cyst of the right buttock with scar does not warrant an evaluation in excess of 10 percent.

As noted above, benign skin neoplasm, under Diagnostic Code 7819, is rated as disfigurement of the head, face, or neck, impairment of function, or scars.  A cyst/abscess of the right buttock obviously does not result in disfigurement of the head, face, or neck.  Additionally, although the Veteran has competently reported tenderness, pain, and "problems sitting and standing" during the "occasional" recurrence of his abscess/cyst, he has otherwise given no indication of the frequency of such recurrences, and did not report to VA examinations scheduled in December 2013 which might have gathered further information on any potential resulting functional impairment.  The Veteran's description of a painful cyst which must be soaked so that it eventually drains is found to be more closely related to the diagnostic criteria for scars.

The Veteran's current 10 percent evaluation under Diagnostic Code 7804 contemplates one or two scars that are unstable or painful.  In the present case, the Veteran's right buttock scar is found to result in pain.  However, the Veteran's description of occasional recurrence of the cyst/abscess with drainage does not describe "frequent" loss of coverage of skin over the scar so as to meet the definition of "unstable" in Note (1) to Diagnostic Code 7804.  A separate additional 10 percent evaluation is therefore not available under Note (2) for one or more scars which are both unstable and painful.  Additionally, as the Veteran has not sought treatment for his pilonidal cyst/perirectal abscess of the right buttock during a period of recurrence, there is no evidence available with respect to either the area affected or of whether the involvement can best be described as superficial or deep, so as to potentially implicate a higher evaluation under Diagnostic Code 7801 or 7802.  Finally, the evidence does not demonstrate that there are three or more scars that are unstable or painful, such as would justify an increased evaluation under Diagnostic Code 7804.

Additionally, in the deciding the appeal, the Board has considered whether separate findings for different periods of time, i.e., staged ratings, are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  The Board acknowledges that the Veteran has described occasional recurrence of his cyst/abscess.  However, the Board concludes that the underlying disability has not changed significantly and that such periods are adequately contemplated by the 10 percent disability rating for painful scars, particularly since the Veteran only described pain and swelling to the area during such periods of recurrence, as opposed to constantly.

In sum, the Board finds that a rating in excess of 10 percent is not warranted under any of the applicable diagnostic codes.  The Board has considered the Veteran's statements that a higher rating is warranted.  The Veteran is certainly competent to report his subjectively-experienced symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's own description of his disability does not describe frequent loss of skin cover over his right buttock scar, and his statements regarding "problems" with sitting and standing are too vague, in the absence of evidence which might have been procured had the Veteran reported to the December 2013 examinations, to warrant a separate evaluation for resulting impaired functionality.  Additionally, the VA treatment records in the claims file are absent for any instances when the Veteran sought treatment during a time of recurrence of his right buttock cyst/abscess, which may have allowed for measurement of the affected area.  The Board has considered the Veteran's statements, but finds the December 2011 VA examination report to represent the most probative evidence of record, as it was based on examination and interview of the Veteran.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  Therefore, a preponderance of the evidence is against a finding that separate evaluations are warranted under DC 7805 for disabling effects not considered in a rating provided under the diagnostic codes for scars, and is against a finding that an evaluation in excess of 10 percent is warranted for pilonidal cyst of the right buttock with scar.  As the Board finds that the weight of the evidence is against the Veteran's claim for an increased evaluation, there is no reasonable doubt to be resolved, and therefore the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.
 
In reaching these conclusions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the dermatological disability of the right buttock is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the right buttock cyst/abscess with scar are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The evidence demonstrates the Veteran has a 2.5 centimeter, linear scar on the right buttock, and the Veteran describes occasional recurrence of a right buttock cyst resulting in pain/tenderness, swelling, and drainage, with associated difficulties with standing and sitting.  The Board finds that these symptoms and outcomes are neither exceptional nor unusual for a painful scar, or benign skin neoplasm rated by analogy to a painful scar, and are sufficiently contemplated by the rating criteria for one or two scars with are painful or unstable.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the Veteran's disability has not been shown to be productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the Veteran's right buttock cyst and scar are inadequate.  Further, the Veteran has not indicated, and the evidence does not demonstrate, that the disability results in frequent periods of hospitalization, marked interference with employment, or other similar factors which might indicate an extraschedular evaluation should be considered.

The Board also notes that the Veteran has been granted service connection for a perirectal abscess and scar of the left buttock.  Under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for extraschedular evaluation for the Veteran's service-connected pilonidal cyst of the right buttock with scar, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected pilonidal cyst of the right buttock with residual scar renders him totally unemployable or contributes to the effect of other service-connected disabilities so as to render him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with the current claim for entitlement to an increased disability rating.


ORDER

An evaluation in excess of 10 percent for pilonidal cyst of the right buttock with residual scar is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


